           Case 1:20-cv-00665-RP Document 31 Filed 01/21/21 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

TERRY BLACK’S BARBECUE, LLC and                    §
TERRY BLACK’S BARBECUE DALLAS,                     §
LLC,                                               §
                                                   §
               Plaintiffs,                         §
                                                   §
v.                                                 §                  1:20-CV-665-RP
                                                   §
STATE AUTOMOBILE MUTUAL                            §
INSURANCE COMPANY,                                 §
                                                   §
               Defendant.                          §

                                              ORDER

       Before the Court is the report and recommendation of United States Magistrate Judge Susan

Hightower concerning Defendant State Automobile Mutual Insurance Company’s (“Defendant”)

Motion for Judgment on the Pleadings, (Dkt. 11). (R. & R., Dkt. 26). In her report and

recommendation, Judge Hightower recommends that the Court grant the motion. (Id. at 20).

Plaintiffs Terry Black’s Barbecue, LLC and Terry Black’s Barbecue Dallas, LLC’s (together

“Plaintiffs”) timely filed objections to the report and recommendation. (Objs., Dkt. 29).

       A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Plaintiffs timely objected to each portion of the report and

recommendation, the Court reviews the report and recommendation de novo. Having done so, the

Court overrules Plaintiffs’ objections and adopts the report and recommendation as its own order.
          Case 1:20-cv-00665-RP Document 31 Filed 01/21/21 Page 2 of 2



       Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Susan Hightower, (Dkt. 26), is ADOPTED. Defendant’s motion, (Dkt. 11), is

GRANTED and judgment is entered in Defendant’s favor.

       IT IS FURTHER ORDERED that Plaintiffs’ request for leave to amend is DENIED.

       SIGNED on January 21, 2021.




                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE
